Name: Commission Regulation (EEC) No 3283/81 of 18 November 1981 amending Regulation (EEC) No 1188/77 on communication by Member States to the Commission of data relating to imports and exports of certain agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 11 . 81 Official Journal of the European Communities No L 331 /25 COMMISSION REGULATION (EEC) No 3283/81 of 18 November 1981 amending Regulation (EEC) No 1188/77 on communication by Member States to the Commission of data relating to imports and exports of certain agricultural products 'A. Trade with non-member countries : (a) for all products mentioned in Annex I : quantities ; and (b) for products mentioned under "I. Pigmeat", " II . Beef and veal", "III . Eggs and poultry", "VII . Seeds", "VIII . Hops" and "XII . Sheep ­ meat and goatmeat" in Annex I : statistical value ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1949/81 (2), and in particular Article 24 thereof, and the corresponding provisions of the other Regulations establishing the common organization of markets in agricultural products, Whereas Commission Regulation (EEC) No 1 188/77 (3), as last amended by Regulation (EEC) No 3315/80 (4), lays down for which products communica ­ tion shall be made ; whereas further information is necessary for implementing the common agricultural policy in respect of certain products ; whereas Regula ­ tion (EEC) No 1188/77 should be amended to cover such products and to reflect the nomenclature of the Common Customs Tariff applicable from 1 January 1982 ; whereas the communication of certain informa ­ tion and specifications is no longer necessary ; Whereas the measures provided for this Regulation are in accordance with the opinions of all the relevant management committees, broken down according to the nomenclature of goods for the external statistics of the Commu ­ nity and statistics of trade between Member States (NIMEXE). Moreover, imports shall be broken down by country of origin and exports by country of destination.' 2. Article 1 ( 1 ) (B) (b) is replaced by the following : '(b) for products mentioned under "V. Cereals and rice" and "IX. Sugars" in Annex I : quantities'. 3 . Article 1 (2) is replaced by the following : '2. Member States shall in respect of each 10-day period, not later than 15 days thereafter, communi ­ cate to the Commission the following paticulars : (a) for products mentioned under "I. Pigmeat", "II . Beef and veal", "III . Eggs and poultry", "XII . Sheepmeat and goatmeat", in Annex I, imported from non-member countries : quanti ­ ties and value ; (b) for products mentioned under "I. Pigmeat", " II . Eggs and poultry", in Annex I, exported to non-member countries : quantities and statis ­ tical value ; (c) for products mentioned under "XIII . Raw tobacco" in Annex I, imported from non ­ member countries : quantities ; broken down according to the NIMEXE nomencla ­ ture . Moreover, imports shall be broken down by country of origin and exports by country of destina ­ tion.' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1188/77 is hereby amended as follows : 1 . Article 1 ( 1 ) (A) is replaced by the following : (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 198, 20. 7. 1981 , p . 2. O OJ No L 138 , 4. 6. 1977, p. 12. «) OJ No L 345, 20 . 12 . 1980, p . 14. No L 331 /26 Official Journal of the European Communities 19 . 11 . 81 4. In Annex I : (a) under ' IV. Dairy produce , the text concerning heading No ex 23.07 is replaced by the following : 'CCT heading No Description 1 2 ex 23.07 Sweetened forage ; other preparations of a kind used in animal feeding : B. Other, containing starch, glucose, glucose syrup, maltodextrine or malto ­ dextrine syrup falling within subheadings 17.02 B and 21.07 F II, or milk products : I. Containing starch, glucose, glucose syrup, maltodextrine or maltodex ­ trine syrup : a) Containing no starch or containing 10 % or less by weight of starch : 3 . Containing not less than 50 % but less than 75 % by weight of milk products 4. Containing not less than 75 % by weight of milk products b) Containing more than 10 % but not more than 30 % by weight of starch : 3 . Containing not less than 50 % by weight of milk products c) Containing more than 30 % by weight of starch : 3 . Containing not less than 50 % by weight of milk products II . Containing no starch, glucose, glucose syrup, maltodextrine or malto ­ dextrine syrup but containing milk products ' (b) under 'V. Cereals and rice , the text concerning heading No ex 1 7.02 is replaced by the following : 'CCT heading No Description 1 2 17.02 Other sugars, in solid form ; sugar syrups, not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel : B. Glucose and glucose syrup ; maltodextrine and maltodextrine syrup' (c) section ' IX. Sugars is replaced by the following : 'IX. Sugars CCT heading Description No 1 2 17.01 Beet sugar and cane sugar, in solid form 19 . 11 . 81 Official Journal of the European Communities No L 331 /27 CCT heading No Description 1 2 ex 17.02 Other sugars in solid form ; sugar syrups, not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel : D. Other sugars and syrups : I. Isoglucose 17.03 Molasses 21.07 Food preparations not elsewhere specified or included : F. Flavoured or coloured sugar syrups : III . Isoglucose syrups' (d) section 'XI . Isoglucose is replaced by the following : 'XI . Other cereal substitutes CCT heading No Description 1 2 ex 07.06 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and other similar roots and tubers with high starch or inulin content, fresh or dried, whole or sliced ; sago pith : B. Other ex 23.02 Bran, sharps and other residues derived from the sifting, milling or working of cereals or of leguminous vegetables : A. Of cereals ex 23.03 Beet-pulp bagasse and other waste of sugar manufacture ; brewing and distil ­ ling dregs and waste ; residues of starch manufacture and similar residues : B. Other : II . Other ex 23.04 Oil-cake and other residues (except dregs) resulting from the extraction of vegetable oils : B. Other : (I) Of germ of maize (') (') For subdivisions in parentheses refer to Nimexe . No L 331 /28 Official Journal of the European Communities 19 . 11 . 81 CCT heading Description No 1 2 ex 23.06 Products of vegetable origin of a kind usÃ ©d for animal food, not elsewhere specified or included : A. Acorns, horse chestnuts and pomace or marc of fruit : II . Other B. Other' Article 2 This Regulation shall enter into force on 1 January 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 November 1981 . For the Commission Poul DALSAGER Member of the Commission